                                                                           cv RK's OFFICE U.s.DIsT.COURT
                                                                               ATclqm orrEsMœ ,VA
                                                                                       FILED
                                          IN TH E
                            U M TED STA TES D ISTR ICT CO U R T                     02T 22 2218
                                         so u w s                               J       c. DLEY CLERK
                            W E STER N D ISTRIC T O F W R G IN IA
                              C H ARI,O TTESW LLE DIW SIO N

U NITED STA TES OF A M ERICA

                                                            CA SE N O .    3:18-M 7-00024
                                                                           3:18-M J-00025
BEN JAM IN DR AIQE D ALEY ,                                                3:18-M 7-00026
                                                                           3:18-M 7-00027
M ICHA EL PA U L M ISELIS,

TH OM AS W A LTER GILLEN ,

CO LE EV AN W H ITE

                                    M O TIO N TO U N SEA L

         Com es now the U nite
                             Id States of Am edca tllrough its attorney and m oves to tm seal the

above-captioned case.

         A 11fourdefendantshave been arrested and are aw aiting theirirlitialhearing.


                                                     Respectfully subm itted,

                                                     TH O M A S T.CU LLEN
                                                     United te      o y

                                                       '
                                                          s pherK avanaugh
                                                       ssistantU nited States Attorney
D ate:     O ctober2,2018




  Case 3:18-mj-00026-JCH Document 5 Filed 10/02/18 Page 1 of 1 Pageid#: 29
